UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 24, 2011 Wynn Resorts, Limited (Exact Name of Registrant as specified in Charter) Nevada 000-50028 46-0484987 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 3131 Las Vegas Boulevard South Las Vegas, Nevada 89109 (Address of principal executive offices) (Zip Code) (702) 770-7555 (Registrant’s telephone number, including area code) Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry Into a Material Definitive Agreement. On February 24, 2011, Wynn Resorts, Limited (the “Company”) entered into a sixth amendment to the Employment Agreement, dated as of October 4, 2002, as amended, by and between the Company and Stephen A. Wynn, the Company’s Chairman and Chief Executive Officer.The amendment provides for a base salary payable to Mr. Wynn of $4,000,000 per annum effective February 24, 2011.A copy of the amendment is attached hereto as Exhibit 10.1 and is hereby incorporated by reference. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The information contained in Item 1.01 of this report is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Sixth Amendment to Employment Agreement, dated as of February 24, 2011, by and between Wynn Resorts, Limited and Stephen A. Wynn. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:February 28, 2011 WYNN RESORTS, LIMITED By: /s/ Matt Maddox Matt Maddox Chief Financial Officer and Treasurer
